DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-18 have been examined.
Applicatiob Data Sheet(s)
On Application Data Sheet filed on 08/25/2018, this current application claims benefit of provisional application of 62/550,514 filed 08/25/2018. However, the current application on the Specification and BIB data sheet claims benefits of provisional Application 62/650,514 filed 08/25/2017. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Specification, Para 0017 recites “an optimal server to facilitate a session between a provider access device 34, 36 and a patient access device 22-25 may be selected based on server load and/or network conditions such as latency, available link bandwidth, and/or round-trip time. 
And thus, the claim recitation is missing to particularly point out the optimal information of the server. Therefore, the claim renders indefinite. 

Allowable Subject Matter Over the Prior Art 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim is directed towards a telehealth system, comprising: 
a public communications network (PCN); 
a plurality of provider access devices coupled to the PCN; a plurality of patient access devices that can be controlled by any of the plurality of provider access devices, the plurality of patient access devices including a first patient access device at a first location coupled to the PCN via a first local area network (LAN) and a first firewall and a second patient access device at a second location coupled to the PCN via a second LAN and a second firewall; 
a monitoring server coupled to the PCN, the monitoring server receives status information from the plurality of patient access devices, wherein the status information 
a connectivity server coupled to the PCN, the connectivity server includes a database of connectivity rules, each connectivity rule including an identification of a healthcare provider and a location of patient access device the healthcare provider is authorized to access; and, 
a plurality of geographically dispersed communications servers coupled to the PCN, each of the plurality of communication servers has a network address on the PCN and is configured to establish a two-way audio/video communication session between one of the provider access devices and one of the patient access devices, wherein, 
at least one of the plurality of communications servers receives and maintains at least a portion of the database of connectivity rules from the connectivity server; 
the first communication firewall and the second communication firewall are configured to allow incoming communications from the network addresses of at least one of the plurality of communication servers; 
the provider access device transmits the identification of a healthcare provider to the communications server and receives from the communications server a list of patient access device locations that the healthcare provider is authorized to access and a status of each patient access device at each of the received locations; 
the provider access device receives a selection of a patient access device location from the healthcare provider and communicates the selected location to an optimal one of the plurality of communications servers; 

 the monitoring server stores information regarding the established communication session in a reporting database. 
Claims 1-18 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686